ROBERTS, Justice,
concurring.
Contrary to the suggestion of Mr. Justice Larsen, the issue is not whether “welfare payments” are arbitrable. Appellee *500Port Authority conceded that' such payments are arbitrable before the Commonwealth Court. The sole issue is whether the Commonwealth Court erred in setting aside the arbitration awards. An arbitrator’s award is to be affirmed if it “draws its essence from the collective bargaining agreement.” Community College of Beaver v. Community College of Beaver County Society of the Faculty (PSEA/NEA), 473 Pa. 576, 586, 375 A.2d 1267, 1272 (1977), quoting United Steelworkers v. Enterprise Wheel & Car Corp., 363 U.S. 593, 597, 80 S.Ct. 1358, 1361, 4 L.Ed.2d 1424 (1960). Here the arbitrator concluded that appellee violated the parties’ express agreement by making welfare payments to some eligible employees while excluding others who were equally qualified. This determination is supported by the record and, under the “essence” test, may not be disturbed.
NIX and KAUFFMAN, JJ., join this concurring opinion.